DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/21 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6 and 8-14 rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 8,448,706 – cited previously) in view of Roper et al. (US 2017/0145301- cited previously) and Shindgikar et al. (US 8,776,882 – cited previously).
	With respect to independent claim 1, Hughes et al. discloses a treatment fluid, comprising: a low viscosity carrier fluid with a viscosity less than 50 mPas at a shear rate of 100 sec-1 at a temperature of 20oC (col. 8, l. 43-49); a proppant dispersed in the low viscosity carrier fluid (col. 6, l. 67- col. 7, l. 17); and fibers dispersed in the low viscosity carrier fluid (col. 7, l. 
With regard to the viscosity of the slickwater, the Examiner notes the viscosity of the fluid of Hughes et al. overlaps that which is instantly claimed, but is measured at a different shear rate and temperature.  As such, one having ordinary skill in the art would recognize the optimal viscosity to provide at the shear rate and temperature instantly claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the percent of fibers finished with the hydrophobic coating, the Examiner notes, Hughes et al. suggests the fibers that are used be hydrophobic in nature or coated with a hydrophobic coating, thereby suggesting all fibers present be hydrophobic.  As such, it is the position of the Office that Hughes et al. suggests at least 40% of the fibers be finished with a hydrophobic coating since should the fibers require a hydrophobic coating, all fibers would have such a coating finished thereon.  If there is any difference between the amount of fibers rendered hydrophobic in the disclosure of Hughes et al. and that of the instant claims, the difference would have been minor and obvious since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Hughes et al. discloses wherein the hydrophobic coating material may include organo-silanes, as well as polysiloxanes (col. 5, l. 1-25).  The reference, however, fails to explicitly 
	Roper et al. teaches particles used in a subterranean environment (abstract) wherein the particles include a hydrophobic coating; exemplary coatings include poly dialkyl siloxanes, such as PDMS, and/or organosilanes; the hydrophobic coating imparts any suitable degree of hydrophobicity/water repellency to the particles ([0010]-[0011]).  
	Since Hughes et al. discloses the use of hydrophobic coatings that include polysiloxanes or organo-silanes and Roper et al. teaches an alternative hydrophobic coating to organo-silane coatings that is used in a subterranean environment that includes polydimethylsiloxane, i.e., a linear silicone, it would have been obvious to one having ordinary skill in the art to try a linear silicone as taught by Roper et al. as the hydrophobic coating on the fibers of Hughes et al. in order to yield the predictable result of imparting a degree of hydrophobicity/water repellency thereto, thus providing for the inhibiting of settling out of particulate solids desired by Hughes et al.. 
	The Examiner notes, with regard to the density of the linear silicone, Roper et al. discloses a hydrophobic coating of PDMS, identified by Applicant in [0057] of the specification as filed to have a density within the range as instantly claimed.  Additionally, evidence of such a density as the known density of PDMS is provided on the attached safety data sheet thereof (see p. 4 thereof).  It has been held “Products of identical chemical composition cannot have mutually exclusive properties,” and, as such, a hydrophobic coating of PDMS of Roper et al. is considered to provide for the property of density of PDMS of 0.96 g/cm3 and thus within Applicant’s claimed range.   Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of 
	Hughes discloses wherein the fibers used include those having a specific gravity of 1.8 or above, wherein examples of fibers include those made from glass, polyethylene and polypropylene (col. 7, l. 23-30).  The reference further suggests wherein the fibers may be formed of a material with a limited lifetime, wherein such fibers begin to decompose after they have served their purpose (col. 7, l. 46-50).  The reference, however, fails to explicitly provide for a binary blend of first and second fibers, wherein the first fibers are stiff while the second fibers are non-stiff as claimed.  
	Shindgikar et al. teaches mixtures of fibers used with solid particles in well treatment fluids, wherein the combination of stiff and flexible (i.e., “non-stiff”) fibers is seen to provide synergistic effects.  The primary fiber is a stiff fiber, such as those made from polypropylene or glass while the secondary fiber may be an organic or synthetic type fiber chosen from materials such as polypropylene, polylactic resin and polyester (col. 10, l. 56 – col. 11, l. 15).  The reference further suggests wherein benefits of using such fiber blends include the fact that flexible fibers help suspend thicker, stiff fibers that otherwise could not be used alone because they would settle during injection (col. 11, l. 40-43).
	Since Hughes et al. intends to inhibit the settling of particulate solids in the slickwater fracturing fluids disclosed therein (col. 3, l. 61-67), and additionally suggests fiber materials such as glass, polypropylene and materials that may degrade downhole as suitable for use in the invention, it would have been obvious to one having ordinary skill in the art to try a combination 
With respect to depending claim 2, as noted in the rejection of claim 1, above, Roper et al. suggests wherein the linear silicone is a linear polysiloxane (see rejection of claim 1, above).  Although silent to the molecular weight thereof, Roper et al. suggests such polysiloxanes as being those having any suitable degree of hydrophobicity ([0011]).  As such, when choosing from the polysiloxanes offering a suitable degree of hydrophobicity, one having ordinary skill in the art would recognize the optimal molecular weight thereof to employ so as to provide a polysiloxane of the desired degree of hydrophobicity since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the instant specification fails to explicitly establish the instantly claimed molecular weight range of the polysiloxane as critical and it is unclear if any unexpected result is achieved by using a polysiloxane having a molecular weight in the vast molecular weight range that is claimed.
With respect to depending claim 4, Shindgikar et al. teaches the use of a combination of stiff and non-stiff fibers, as set forth above in the rejection of claim 1.  With regard to the stiffness coefficients thereof, the reference suggests using fibers of differing stiffness, wherein exemplary stiffnesses thereof are suggested in Table 1 (col. 10, l. 56-col. 11, l. 44).  As can be seen in Table 1, the stiffness factor can vary greatly.  As such, when choosing a stiff and non-stiff fiber in accordance with the suggestions of Shindgikar et al. for use in the method of Hughes 
With respect to depending claim 5, Hughes et al. in view of Shindgikar et al. suggests the method as set forth above with respect to claim 4, wherein Hughes et al. provides for finishing of all fibers with a hydrophobic coating of silicone (and linear silicone in view of Roper et al., as set forth above).  As such, when using a mixture of stiff and non-stiff fibers, as suggested by Shindgikar et al. in the method of Hughes et al., it would have been obvious to provide for such a coating on all fibers, i.e., both the non-stiff fibers and stiff fibers, in order to render such fibers hydrophobic since Hughes et al. discloses the provision of hydrophobic fibers in the slickwater fluid.
With respect to depending claim 6, Hughes et al. discloses wherein the low viscosity carrier fluid is a linear gel or slickwater (col. 8, l. 44-49).
With respect to depending claim 8, Hughes et al. discloses wherein the fluid contains proppant and fibers, present in a volume ratio of particulate to fibers of 30:1 to 1:5 (col. 7, l. 31-37).  Although silent to the amount of particulate proppant within the fluid as within the total volume range as claimed, one having ordinary skill in the art would recognize the optimal amount of proppant to employ in the method of Hughes et al. provide the desired fracture conductivity within the fractures created therewith (col. 9, l. 10-15) since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to depending claim 10, Hughes et al., in view of Shindgikar, suggests wherein the blend of fibers is dispersed in the low viscosity carrier fluid in an effective amount to prevent fiber bridging (col. 7, l. 38-55; col. 9, l. 9-16).
With respect to depending claim 11, Hughes et al. discloses wherein the fluid contains proppant and fibers, present in a volume ratio of particulate to fibers of 30:1 to 1:5 (col. 7, l. 31-37).  Although silent to the amount of fibers within the fluid as within the total volume range as claimed, one having ordinary skill in the art would recognize the optimal amount thereof to employ in the method of Hughes et al. in order to inhibit proppant settling and provide the desired fracture conductivity within the fractures created therewith (col. 9, l. 10-15) since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claims 12 and 13, Shindgikar et al. suggests wherein the non-stiff fibers are polyester fibers, and, further wherein the polyester fibers comprising polylactic acid (col. 11, l. 6-15).
With respect to depending claim 14, Shindgikar et al. further suggests wherein the fibers comprise fibers selected from the group as claimed (col. 10, l. 56- col. 11, l. 15).
Claims 15, 16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. in view of Vincent (US 2005/0244641) and Shindgikar et al..
With respect to independent claim 15, Hughes et al. discloses a method for treating a subterranean formation penetrated by a wellbore, the method comprising: injecting a treatment fluid until hydraulic fractures are formed (col. 8, l. 44-55), wherein the treatment fluid contains: a low viscosity carrier fluid with a viscosity less than 50 mPas at a shear rate of 100 sec-1 at a temperature of 20oC (col. 8, l. 43-49); a proppant dispersed in the low viscosity carrier fluid (col. 6, l. 67- col. 7, l. 17); and fibers dispersed in the low viscosity carrier fluid (col. 7, l. 18-30), wherein at least 40% of the fibers are finished with a hydrophobic material (col. 4, l. 62-67, wherein the fibers if not inherently hydrophobic are rendered hydrophobic with a hydrophobic finishing), wherein the fibers are finished with a hydrophobic coating of silicone (col. 5, l. 16-25); and injecting the treatment fluid at an effective flow rate to prevent fiber bridging in the well (col. 3, l. 56-67; col. 7, l. 38-55; col. 9, l. 9-28).
With regard to the viscosity of the slickwater, the Examiner notes the viscosity of the fluid of Hughes et al. overlaps that which is instantly claimed, but is measured at a different shear rate and temperature.  As such, one having ordinary skill in the art would recognize the optimal viscosity to provide at the shear rate and temperature instantly claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the percent of fibers finished with the hydrophobic coating, the Examiner notes, Hughes et al. suggests the fibers that are used be hydrophobic in nature or coated with a hydrophobic coating, thereby suggesting all fibers present be hydrophobic.  As such, it is the at least 40% of the fibers be finished with a hydrophobic coating since should the fibers require a hydrophobic coating, all fibers would have such a coating finished thereon.  If there is any difference between the amount of fibers rendered hydrophobic in the disclosure of Hughes et al. and that of the instant claims, the difference would have been minor and obvious since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Hughes et al. discloses wherein the hydrophobic coating material may include organo-silanes, as well as polysiloxanes (col. 5, l. 1-25).  Hughes additionally discloses various means of applying such silicone comprising liquid to the fibers to include a fluidized bed process or adsorption methods; the reference additionally suggests wherein the surface modification of the fibers may be carried out as a separate chemical process before the wellbore fluid is formulated, and it not necessarily be carried out at the well site, but possibly an industrial facility elsewhere (col. 5, l. 15-44).  Hughes et al., however, fails to explicitly disclose wherein such polysiloxanes are linear silicone/linear siloxanes as claimed, as well as wherein the finishing thereof is performed by aerosol application.  
Vincent teaches methods of modifying the surface properties of particulates used in well fracturing fluids with a hydrophobic coating so as to provide smoother surfaces, modify wettability thereof or fluid affinity, modify chemical reactivity or to reduce particle-to-particle friction properties ([0007]-[0008]); exemplary coatings for such purposes include hydrophobic materials such as silicon containing compounds, including silicone materials and siloxanes, examples thereof including the linear silicone polydimethylsiloxane ([0037]; [0044]; [0048]) which may be applied by means of spraying, dipping or soaking the particulates in a liquid 
Since Hughes discloses exemplary methods of coating the fibers with a hydrophobic coating, it would have been obvious to one having ordinary skill in the art to try a linear silicone as taught by Vincent as the hydrophobic coating on the fibers of Hughes et al. in order to yield the predictable result of imparting a degree of hydrophobicity/water repellency thereto, thus inhibiting settling out of particulate solids as desired by Hughes et al..  In doing so, since Hughes et al. discloses wherein application thereof may be conducted at a site separate from the well site, as well as wherein an example thereof includes a fluidized bed process, and Vincent suggests spray application, i.e., aerosol application, of hydrophobic coatings as an alternative to fluidized bed processes wherein it is further noted such a process may provide for quicker drying time, it would have been obvious to one having ordinary skill in the art to apply the liquid silicone hydrophobic coating of Vincent to the fibers of Hughes by an aerosol application, such as spraying, since such is a known alternative application of such coatings to those disclosed by Hughes and further has been shown to provide for shorter drying times of hydrophobic coating onto the material to which it is applied.
	Hughes discloses wherein the fibers used include those having a specific gravity of 1.8 or above, wherein examples of fibers include those made from glass, polyethylene and polypropylene (col. 7, l. 23-30).  The reference further suggests wherein the fibers may be 
	Shindgikar et al. teaches mixtures of fibers used with solid particles in well treatment fluids, wherein the combination of stiff and flexible (i.e., “non-stiff”) fibers is seen to provide synergistic effects.  The primary fiber is a stiff fiber, such as those made from polypropylene or glass while the secondary fiber may be an organic or synthetic type fiber chosen from materials such as polypropylene, polylactic resin and polyester (col. 10, l. 56 – col. 11, l. 15).  The reference further suggests wherein benefits of using such fiber blends include the fact that flexible fibers help suspend thicker, stiff fibers that otherwise could not be used alone because they would settle during injection (col. 11, l. 40-43).
	Since Hughes et al. intends to inhibit the settling of particulate solids in the slickwater fracturing fluids disclosed therein (col. 3, l. 61-67), and additionally suggests fiber materials such as glass, polypropylene and materials that may degrade downhole as suitable for use in the invention, it would have been obvious to one having ordinary skill in the art to try a combination of such materials wherein the form thereof is chosen so as to include stiff and non-stiff fibers, as suggested by Shindgikar et al., in order to impart a synergistic effect to the fracturing fluid of suspending thicker fibers that could otherwise not be used alone in the fluid with flexible fibers so that thicker fibers are prevented from settling during injection. 
	With respect to depending claim 16, as noted in the rejection of claim 15, above, Vincentt al. suggests wherein the linear silicone finishing is a linear polysiloxane (see rejection of claim In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the instant specification fails to explicitly establish the instantly claimed molecular weight range of the polysiloxane as critical and it is unclear if any unexpected result is achieved by using a polysiloxane having a molecular weight in the vast molecular weight range that is claimed.
With respect to depending claim 18, Shindgikar et al. teaches the use of a combination of stiff and non-stiff fibers, as set forth above in the rejection of claim 15.  With regard to the stiffness coefficients thereof, the reference suggests using fibers of differing stiffness, wherein exemplary stiffnesses thereof are suggested in Table 1 (col. 10, l. 56-col. 11, l. 44).  As can be seen in Table 1, the stiffness factor can vary greatly.  As such, when choosing a stiff and non-stiff fiber in accordance with the suggestions of Shindgikar et al. for use in the method of Hughes et al., one having ordinary skill in the art would recognize the optimal difference in stiffness coefficient to provide therein in order to enable the suspension of the stiff fibers by the flexible fibers in the slickwater fluid of Hughes et al..
With respect to depending claim 19, Hughes et al. discloses wherein the low viscosity carrier fluid is a linear gel or slickwater (col. 8, l. 44-49).

With respect to depending claim 22, Hughes et al., in view of Shindgikar, suggests wherein the blend of fibers is dispersed in the low viscosity carrier fluid in an effective amount to prevent fiber bridging (col. 7, l. 38-55; col. 9, l. 9-16).
Response to Arguments
Applicant’s arguments with respect to the claim objections and 35 USC 112 rejections as set forth in the previous office action have been fully considered and are persuasive.  The 35 USC 112 rejections, as set forth therein, have been withdrawn. 
Applicant’s arguments, with respect to the rejections of claims over the prior art as set forth in the previous office action have been fully considered, but they are not persuasive.  
Applicant notes independent claim 1 has been amended to require the density of the linear silicone and asserts the prior art fails to disclose such a density for the linear silicone.
Although the references of record do not explicitly state the density of such a silicone, the Examiner notes, the references above suggest the same linear silicone disclosed by Applicant to have a density within the range as claimed; additional evidence has been provided above to show the property of density of PDMS as falling within the range as claimed, and, as such, it is the position of the Office that the prior art of record provides for a density of the linear silicone as claimed.
Applicant additionally notes independent claim 15 has been amended to specify the silicone finishing is performed by aerosol application of the silicone-comprising liquids.  The Examiner notes, an new grounds of rejection has been presented with respect to the hydrophobic 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant notes Hughes is silent to the density of the polysiloxane.
As noted above, it is the position of the Office that Roper provides for such a feature for at least the reasons cited.
Applicant asserts Roper discloses application of silicone materials to proppant, not fibers, and further, wherein such methods are directed to filling the internal porosity of such particles, not applying the silicone materials to the surfaces.
The Examiner respectfully disagrees.  Hughes discloses application of a hydrophobic coating to the surface of the fibers, but fails to disclose the material as a linear silicone as claimed.  Roper suggests hydrophobic materials used to coat particulate matter placed downhole so as to impart a degree of hydrophobicity thereto ([0011]).  The reference further explicitly states wherein the particulate matter “can be treated with the hydrophobic material by coating the hydrophobic material on and/or infusing the hydrophobic material into the proppant particles…In one or more exemplary embodiment, the hydrophobic material can be coated onto and/or infused into the proppant particles ([0052]).  As such, it is the position of the Office that one of ordinary skill would be motivated to try a hydrophobic material alternative suggested by Roper as the hydrophobic material in Hughes used to coat the fibers in order to yield the 
Applicant further asserts Shindgikar “is a treatise concerning how to classify fiber stiffness” and that the reference “fails to disclose introducing more than one fiber to a fluid; instead Shindgikar describes the performance of only one type of fiber at a time.  Shindgikar’s application would not lead a skilled person to realize that a synergistic effect is observed when stiff and non-still fibers are present at the same time.” 
The Examiner respectfully disagrees.  Shindgikar clearly discloses “In a preferred embodiment, two (or more) different fibers may be used in the invention…The primary fibers must be stiff fibers…The secondary fibers may be …stiff or not. When properly chosen the primary and secondary fibers may act synergistically” at column 10, beginning at line 57.  The reference additionally suggests “There are many benefits of fiber blends,” while further noting the incorporation of flexible fibers with stiff fibers helps suspend the stiff fibers that otherwise could not be used alone because they would settle during injection (col. 11, l. 35-43).  As such, it is the position of the Office that Shindgikar clearly describes the performance of more than one type of fiber at a time that would lead a skilled person to realize that a synergistic effect is observed when stiff and non-still fibers are present at the same time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Momentive Safety Data Sheet provides the density of polydimethylsiloxane on page 4 thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/16/21